internal_revenue_service appeals_office _ liberty avenue reoms8l1é6 pittsburgh pa15222 release number release date date date rrr keke certified mail dear department of the treasury taxpayer_identification_number person to contact keke tel kkkeek fax kkkk tax period s ended uil numbers we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code f our adverse determination was made for the following reasons in order to be exempt as an organization described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes specified in such section you have not established that you are operated exclusively for exempt purposes described in sec_501 of the code your organization's activities are not conducted in a charitable manner and serve the private interests of your members your members are the substantial beneficiaries of your funds because your activities relieve them from the economic burden of and kkk contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax period stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours is appeals team manager department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person org address city state identification_number contact number fax number employer_identification_number vil dollar_figure dollar_figure legend org - organization name _ city state - state dear xx - date address - address city - we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue facts do you qualify for exemption under sec_501 of the code no for the reasons stated below you were incorporated in state on march 20xx your articles of incorporation state that you are organized for charitable religious educational and scientific purposes under sec_501 of the internal_revenue_code code article li sec_1 of your bylaws states that you are organized for the following purposes e e to promote common familial interests of those individuals who are related by blood marriage or other significant relationship to a common ancestors bearing the primary surname of your family to maintain preserve and protect family land’ located primarily in city state that was first purchased by your ancestors over one hundred years ago you will use any proceeds from crops timber or other resources extracted from the family land to encourage facilitate and support the educational aspirations of family members to support activities which enhance familial relationships and communications to compile historical information regarding the common ancestry of the individuals who are members of the association to cooperate with other organizations and agencies in furtherance of genealogy and other family related activities e e e the activities narrative submitted in your form_1023 application states our primary activities will include the use of organization receipts to assist the educational endeavors of our members’ children we intend to create a scholarship fund to supplement other resources that the students will already be receiving conditions for eligibility will include enrollment in an accredited institution of higher learning proof of a minimum grade point average and proof that the funds are used for qualified_educational_expenses in order to create and maintain your scholarship fund you intend to use receipts obtained from harvesting timber from land that was purchased by your members’ ancestors you have and continue to document your ownership of the land of the land by paying property taxes when due and you will continue to expend funds for litigation to protect your ownership rights and prevent poaching of timber from family land it is also your intent to protect your ownership you expect that e e e e to of your activities will be directed to documentation of land ownership protection of ownership of land and timber coordination of the harvest and sale of timber and land management of your time will be spent planning and attending bi-annual family reunions of you time will be required to administer the scholarship programs and to of your activities will be used to perform general administrative activities law your current board is related to each other through family relationships and they are all cousins you are a family association furthermore all individuals who receive funds through your programs will have a family relationship your activities are only available to your family members and their children your sources of revenue during your first three years of operation include contributions membership fees and revenue from the sale of timber your expenses consist of fundraising disbursements for the benefit of member depreciation and depletion professional fees and other expenses you expect to incur expense for your family reunion as well as for scholarships sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education in revrul_67_367 1967_2_cb_188 an organization established a plan under which it enters into so-called scholarship agreements with subscribers under the agreement a subscriber agrees to deposit either in periodic_payments or in a lump sum a specified sum with a designated bank at the same time the subscriber nominates a named child not over a specified age at the time the agreement is entered into who will receive a scholarship from the organization if he matriculates at a college the service ruled that the organization’s scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption under sec_501 of the code revrul_69_175 c b describes an organization formed by the parents of pupils attending a private school exempt under sec_501 of the code the organization provides bus transportation to and from the school for those children whose parents belong to the organization the ruling states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children to school the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school - revrul_80_302 1980_2_cb_182 describes an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family’s denomination presents the data to designated libraries publishes volumes of family history and promotes social activities among family members the organization did not qualify for exemption under sec_501 of the code because the activities are primarily limited to one particular family therefore these activities do not advance education to benefit the public interest in wendy l parker rehabilitation foundation inc v c r tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization’s net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s funds it also noted that such distributions relieved the family from the economic burden of providing medical and rehabilitation care for their family_member and therefore constituted inurement to the benefit of private individuals in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 application of law sec_501 of the code and sec_1 c -1 a of the regulations sets forth two main tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because your articles of incorporation state purposes described in sec_501 of the code and upon dissolution all assets will go to organizations that are exempt under sec_501 of the code you pass the organizational_test you must however satisfy the operational_test this means that you must prove that you are an organization that operates exclusively for one or more purposes described in sec_501 of the code and no part of your net_earnings inure to the benefit of any private_shareholder_or_individual the fact is however that your operations are clearly directed to providing services to your family members when you conduct activities which manage and protect your land harvest and sell your timber and conduct family reunions you are serving the private interests of your members in a manner similar to the organization described in revrul_69_175 like the organization which was denied exemption in revrul_67_367 you have established a plan to award scholarships to members of a preselected group of individuals your family - you expect to compile historical information regarding the common ancestry of your family members in furtherance of genealogy and family related activities but according to revrul_80_302 genealogic activities do not advance education to benefit public interest when membership is limited to descendants of a particular family finally we point out that in the same manner as the wendy l parker rehabilitation foundation inc your family members are the substantial beneficiaries of your funds because your activities relieve the your members from the economic burden of providing services to protect your land and provide educational_assistance to members and their children the supreme court in 326_us_279 held that the presence of a single non-educational purpose if substantial in nature will destroy exemption regardless of the number of truly educational_purposes in this case every aspect of your enterprise is carried on to provide substantial benefit to your family not the public conclusion based on the facts provided we hold that you do not meet the operational_test for exemption under sec_501 of the code because you serve the private interest of members of your family rather than a public interest furthermore a substantial part of your activities are not in furtherance of any exempt_purpose under sec_501 of the code accordingly we have found that you do not qualify for exemption as an organization described in sec_501 of the code appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a n o p n d the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance deliver to internal_revenue_service eo determinations quality assurance you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
